— Appeal by defendant from a judgment of the County Court, Westchester County (Brown, J.), rendered November 24,1980, convicting him of robbery in the second degree, assault in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. By order dated May 16, 1983 this court remitted the matter to the County Court, Westchester County, for a Huntley hearing, with a report to be filed after the hearing; the appeal was held in abeyance in the interim (People v Armstead, 94 AD2d 745). The court has now complied. Judgment affirmed. This court ordered that a Huntley hearing be held to determine the voluntariness of certain oral and written statements allegedly made by defendant to the police on December 24, 1979, following his arrest. The County Court (Martin, J.), after hearing all the testimony, found that defendant fully understood his rights which had been given to him on at least two occasions and that the statements in question were freely and voluntarily given. We perceive no basis to overturn that determination. Issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous (see People v Vail, 90 AD2d 917, 918; People v Duncan, 75 AD2d 823, 824; cf. People v Boyce, 89 AD2d 623, 624-625; People v Garafolo, 44 AD2d 86, 87). We have reviewed defendant’s other contentions and find them to be without merit. Mollen, P. J., Damiani, Titone and Mangano, JJ., concur.